NOT RECOMMENDED FOR PUBLICATION
                               File Name: 08a0057n.06
                               Filed: January 16, 2008

                                           No. 06-4489

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT




DENNY DEKKER MANOREK,                                  )
                                                       )
       Petitioner,                                     )
                                                       )
v.                                                     )    PETITION FOR REVIEW OF AN
                                                       )    ORDER OF THE BOARD OF
                                                       )    IMMIGRATION APPEALS
MICHAEL B. MUKASEY, Attorney General,                  )
                                                       )
       Respondent.                                     )


Before: SILER, GIBBONS, and McKEAGUE, Circuit Judges.

       PER CURIAM. Denny Dekker Manorek, an Indonesian citizen and national, petitions for

review of the order of the Board of Immigration Appeals (“BIA”) denying withholding of removal

under the Immigration and Nationality Act (“INA”). The BIA upheld the order of the Immigration

Judge (“IJ”), which denied withholding of removal after finding that Manorek was not credible.

Manorek argues that the IJ erred by finding that he was neither Christian nor ethnically Chinese,

finding him not credible, and improperly ignoring country condition reports. Because the adverse

credibility finding was supported by substantial evidence and the IJ reached a reasonable conclusion

after considering the country condition reports, we deny the petition.

BACKGROUND
       Manorek was admitted to the United States at Chicago in 2000 as a nonimmigrant visitor for

pleasure with authorization to remain in the United States for a temporary period not to exceed June

23, 2001. In 2003, the Department of Homeland Security served him with a Notice to Appear

(“NTA”), charging that he was subject to removal pursuant to § 237(a)(1)(B) of the INA because he

had remained in the United States for a time longer than permitted. He admitted the factual

allegations in the NTA and conceded removability.

       Manorek applied for withholding of removal pursuant to § 241(b)(3) of the INA, 8 U.S.C.

§ 1231(b)(3), based on his religion and race. The IJ denied his application for withholding of

removal at the conclusion of a merits hearing in 2005. The IJ determined that he was not credible

after noting numerous inconsistencies between his application and his testimony at the hearing. The

IJ also found that the State Department country condition reports for Indonesia did not demonstrate

a pattern or practice of persecution of Christians and Chinese. On appeal, the BIA upheld the IJ’s

decision.

ANALYSIS

Adverse Credibility Determination

       Where, as here, the BIA adopts the IJ’s reasoning, we review the IJ’s decision directly to

determine whether the decision of the BIA should be upheld on appeal. Amir v. Gonzales, 467 F.3d
921, 924 (6th Cir. 2006). We review an IJ’s adverse credibility determination to see whether the

determination is supported by substantial evidence. Id. at 925. Under the substantial evidence

standard, the IJ’s findings of fact are “conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); Singh v. Ashcroft, 398 F.3d 396,




                                               -2-
400-01 (6th Cir. 2005). However, “[i]f discrepancies cannot be viewed as attempts by the applicant

to enhance his claims of persecution, they have no bearing on credibility.” Singh, 398 F.3d at 402.

       Manorek argues that the IJ erred by finding that he was neither Christian nor ethnically

Chinese. The BIA noted that even if he is Christian and Chinese, he was nevertheless not credible.

A finding that he is Christian and Chinese does not necessarily require granting withholding of

removal because it would not, by itself, establish a clear probability that he would be persecuted if

forced to return to Indonesia. Amir, 467 F.3d at 925. Therefore, the IJ’s determination regarding

his race and religion was essentially an adverse credibility determination.

       Substantial evidence supports the adverse credibility determination. There were several

major inconsistencies in Manorek’s testimony. Most notably, he omitted from his withholding

application his allegation that he was removed from a bus and beaten in 1998 by Muslims because

he was Christian. When asked at the hearing why his application made no mention of the 1998 bus

incident, he stated: “I forgot. I just remembered when I opened the document. I just found this letter

from my doctor. And I forgot to tell my lawyer to add this to my application.” The letter from his

doctor was dated May 14, 1998, and stated that he was a victim of a riot, resulting in injuries to his

face, hand, and legs. He claimed that he had brought the letter from Indonesia but found it only a

month before the April 25, 2005 merits hearing. However, the letter was translated into English on

September 1, 2004, which would be impossible if, as he claimed, the letter sat unnoticed in an

envelope in his files from his arrival in 2000 until March 2005. Because the 1998 bus incident

discrepancy was an attempt to enhance his persecution claim, it provides substantial evidence to

support the adverse credibility determination. Singh, 398 F.3d at 402.




                                                -3-
       Moreover, his failure to check the “Yes” box on his application for the questions regarding

membership in a religious group and prior arrests outside the United States raises questions about

his veracity. He claimed withholding of removal in part based on fears of religious persecution, and

he claimed to have been a church member in Indonesia, but he checked the “No” box for a question

that asked whether he had been a member of a religious organization. Despite his claim on his

application that he had never been arrested outside the United States, he suddenly remembered at the

merits hearing that he was arrested and jailed for laughing at soldiers in Indonesia. He remembered

this incident shortly after trying to strengthen his claim of persecution with his story about the 1998

bus incident and the doctor’s note. Because these discrepancies were attempts to enhance his

persecution claim, they provided substantial evidence to support the adverse credibility

determination. Id.

Country Conditions

       We review an IJ’s treatment of country condition reports in the context of withholding of

removal under the INA to see if the IJ reached a “reasonable conclusion.” Kouljinksi v. Keisler, 505
F.3d 534, 544 (6th Cir. 2007). The petitioner must point to “evidence that compels the opposite

conclusion” before we will disturb the IJ’s treatment of country condition reports. Id. Manorek

claims that the IJ ignored country condition reports that indicated violence against churches and

Christians in Indonesia. His argument fails because the IJ considered the country condition reports

and reached a reasonable conclusion. He points to no evidence that compels the opposite conclusion.

       The IJ discussed the country condition reports in detail and concluded that they did not show

that there was a pattern or practice of persecution in Indonesia. The 2000 country condition report

noted that there was socioeconomic and political tension between Muslims and Christians.


                                                 -4-
However, the Indonesian government “actively promotes mutual tolerance and harmony” among the

six officially-recognized religions, which included Protestant and Catholic Christian denominations.

The report stated that “[r]acially motivated attacks against Sino-Indonesians have dropped sharply

since mid-1998" and that the government “officially promotes racial and ethnic tolerance.” The

2004 country condition report noted that discrimination against ethnic Chinese Indonesians

continued to decline compared with previous years. Based on these reports, the IJ reached a

reasonable conclusion and the evidence does not compel the opposite conclusion.

CONCLUSION

       The petition for review is DENIED.




                                               -5-